DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-4, 6-17, 22-23, and 25-28 are allowed over the prior art of record. Among those, claims 1 and 12 are independent claims. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on November 17, 2021. The examiner has carefully reviewed and studied the remarks submitted November 17, 2021 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a rubber hose in the specific manner as instantly claimed (in claim 1) that comprising the recited rubber hose body comprising at least one layer formed from a very specific composition blend of a specific low ethylene EPDM polymer and a specific high ethylene EPDM polymer as so defined and in the specific weight ratio as recited, with an electrically-resistive carbon black filler having low surface area as so defined, further with a silane-coated filler and an additional filler, and a specific filler activator to form a chemical bond between the EPDM and the silane-coated filler, in that, the filler activator is a vinyl silane or polysiloxane containing vinyl-, propyl- and ethoxy groups. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a rubber hose in the specific manner as instantly claimed (in claim 12) that comprising the recited rubber hose body comprising at least one layer formed from a very specific composition blend of a specific low ethylene EPDM polymer and a specific high ethylene EPDM polymer as so defined and in the specific weight ratio as recited, with an electrically-resistive carbon black filler having low surface area as so defined, further with a specific silane-coated kaolin clay filler at 10-30 Phr and an additional filler at 20-80 Phr, and a filler activator that is a vinyl silane or polysiloxane containing vinyl-, propyl- and ethoxy groups. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782